REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Hagar et al. (US 2011/0206746 A1) and Wason (US Patent 3,960,586). Both references have been previously cited in the prosecution history of the instant application.
Hagar et al. (hereafter referred to as Hagar) is drawn to a continuous process for preparing a silica product, as of Hagar, title and abstract. The process of Hagar comprises the following steps, as of Hagar, abstract, reproduced below

(a) continuously feeding an acidulating agent and an alkali metal silicate into a loop reaction zone comprising a stream of liquid medium; wherein at least a portion of the acidulating agent and the alkali metal silicate react to form a silica product in the liquid medium of the loop reaction zone; 
(b) continuously recirculating the liquid medium through the loop reaction zone; and 
(c) continuously discharging from the loop reaction zone a portion of the liquid medium comprising the silica product. Silica products and dentifrice compositions comprising the silica products are also disclosed.

Hagar also teaches a continuous loop reactor, as of Hagar, figure 1, reproduced below.

    PNG
    media_image1.png
    386
    615
    media_image1.png
    Greyscale


Wason is drawn to precipitated siliceous pigments, as of Wason, title and abstract. Although Wason teaches the word “siliceous,” said pigments appear to comprise silica, as of Wason, last sentence in abstract. Additionally, although Wason teaches the word “pigments”, Wason also teaches use of the silicas as polishing agents for dentifrices, as of Wason, column 2 lines 40-45. Wason teaches that the silicas have a high pack density in excess of 25 pounds per cubic foot, as of Wason, column 10 lines 15-20.
Wason is silent as to the specific measures of PCR, RDA, and sphericity, as well as not teaching the method required by instant claim 1.
As best understood by the examiner, there would have been no reasonable expectation that the skilled artisan could have combined Hagar with Wason and achieved the claimed invention with routine experimentation. This determination is made at least in view of the declaration submitted on 4 November 2021. The examiner’s rationale for making this determination from the declaration is set forth below.
Figure 1 of the declaration is reproduced below, with annotation added by the examiner indicating which subject matter is in the claimed invention, and which is outside the claimed invention.

    PNG
    media_image2.png
    452
    710
    media_image2.png
    Greyscale

Table 1 of the declaration is also reproduced below.

    PNG
    media_image3.png
    324
    539
    media_image3.png
    Greyscale

The examiner notes that silica sample 8A is clearly a comparative example rather than an inventive example because its pack density is below the claimed range, as is its pellicle cleaning ratio and RDA. Nevertheless, this is understood to be an obvious error and does not impinge on the examiner’s determination of allowability. 

As best understood by the examiner from the declaration submitted on 4 November 2021.
The skilled artisan would have expected that there would have been a correlation between pack density and RDA (relative dentine abrasion) such that increased pack density would have been correlated with increased RDA. See paragraph #7 of the declaration.
The skilled artisan would have expected that compositions optimized to have RDA values (at 20 wt% loading) of between about 70 and about 200 (e.g. as required by instant claim 16) would have had a pack density below the claimed minimum of 52.0 lb/ft3. See Zeodents 103, 124, 113, 116, 153, and 165 from the above-reproduced table, as well as Example 3A from the declaration.
The skilled artisan would have expected that compositions optimized to have a pack density of between 52.0 to about 65 lb/ft3 would have had an RDA (at 20 wt% loading) that would have been higher than the claimed range. See Example 2J-1 from the declaration.
As such, there would have been no expectation that the skilled artisan would have been able to have optimized Hagar, Wason, and/or a combination thereof to have achieved an embodiment comprising both the required pack density and the required RDA. The examiner notes that according to MPEP 2143.02(II), evidence showing there 
Additionally, the results obtained by declarant appear to show an unexpectedly low RDA for compositions of a given pack density and/or an unexpectedly high pack density for compositions with a given RDA. These can be considered to be unexpected results, e.g. as of MPEP 716.02.
Additional Reference – Rice: As an additional relevant reference, the examiner cites Rice (US Patent 5,603,920). Rice teaches an oral tooth paste comprising an abrasive, as of Rice, title and abstract. The silica of Rice appears to include a PCR and RDA in the claimed range, as of Rice, column 2, lines 19-34, reproduced below.

    PNG
    media_image4.png
    256
    430
    media_image4.png
    Greyscale

However, as predicted by the declaration submitted on 4 November 2021 and as explained by the analysis above, the pack density of Rice is well below the claimed pack density. See Rice, column 4, second paragraph, reproduced below.

    PNG
    media_image5.png
    71
    424
    media_image5.png
    Greyscale

The skilled artisan would have expected that had the composition of Rice been modified to have increased the pack density to have been in the claimed range, the result of the modification would have been an RDA above the claimed range. See the declaration submitted on 4 November 2021 as well as the analysis above.
Low Structure and Low Oil Absorption: The examiner notes that instant claims 16-20 recite oil absorption in a range of from about 30 to 62 cc/100 g. The examiner takes the position that in the art area of precipitated silica for dental abrasion, this is a relatively low value of oil absorption. The examiner provides the following additional explanation of this below.
In the art area of silica, the terms “low structure” and “high structure” are known. These terms are defined as of Wason (US Patent 3,893,840), which teaches the following on column 4, lines 22-32, reproduced below.

    PNG
    media_image6.png
    204
    426
    media_image6.png
    Greyscale

Oil absorption is a measure of structure, as of McGill et al. (US 2006/0110338 A1), abstract. As such, as best understood by the examiner, the term “structure” refers to porosity in the silica that is accessible to an external liquid such as oil or water, a low 
As best understood by the examiner, the claimed oil absorption values of claims 16-20, while not unprecedented, represent relatively low structure in the art of precipitated silica for use as a dental abrasive. For example, Wason ‘840 is drawn to “low structure” silicas, as of the abstract of Wason ‘840. However, the examples of Wason ‘840, as of column 8 of Wason ‘840, reproduced below, still appear to be higher than the claimed oil absorption values. The examples of Wason ‘840 are reproduced below.

    PNG
    media_image7.png
    493
    434
    media_image7.png
    Greyscale

These examples differ from the claimed invention at least because the oil absorption values exceed what is required by claims 16-17, and the pack densities are lower than what is required by the instant claims. However, another important lesson 
Similarly, McGill defines low-structure silicas as having an oil absorption from 40 to 100 mL/100 g (or cc/100g), as of the abstract of McGill. As such, the claimed particles have an oil absorption that can be considered to be the low end of what is considered to be low structure. While McGill teaches compositions in with oil absorption values in the claimed range, the exceptionally low structure compositions of McGill do not appear to be the compositions most desirable by McGill and appear to be unusual (though not unprecedented) in the art area of precipitated silica dental abrasives.
The examiner further notes that McGill teaches the following, as of paragraph 0039, which is reproduced in part below.

    PNG
    media_image8.png
    401
    401
    media_image8.png
    Greyscale

The above-reproduced text would appear to indicate that to make a low structure silica with desirable RDA and PCR properties, an amount of 10% to 30% gel is needed. en arguendo, these claims are interpreted in a manner that they do not exclude a gel, the RDA and PCR appear to have been calculated in the absence of a gel. As such, the teachings of McGill would appear to indicate that suitable RDA and PCR values cannot be achieved in the absence of a gel; in contrast, the instant claims appear to achieve desirable RDA and PCR in the absence of a gel. This would appear to go against a finding of obviousness.
McGill also is silent as to the pack density of the composition of McGill. As such, there would have been no evidence that the low-structure compositions of McGill would have had the required pack density, let alone the required pack density in combination with the required RDA and PCR. In view of the declaration submitted on 4 November 2021 and explained above, there would have been no reasonable expectation that this combination of characteristics could have been successfully achieved.
Close Patent 10,328,002 – No Double Patenting: The examiner cites US Patent 10,328,002. This patent appears to have common inventors with the instant application. The examiner has presented the following analysis to explain why no double patenting rejection over the ‘002 patent has been written.
The instant claims are drawn to a silica abrasive comprising a specific particle size, oil absorption, ratio of (d90-d10)/d50, RDA, sphericity, pack density, and PCR. Claim 1 of the ‘002 patent is drawn to an abrasive with a pack density of 35-55 lb/ft3, which overlaps with the claimed range. Claims 2 and 5 of the ‘002 patent recite RDA and PCR. However, the claims of the ‘002 patent are silent as to particle size, ratio of (d90-d10)/d50, oil absorption, and sphericity factor. While the claims of the ‘002 patent 
The examiner also notes that the claims of the ‘002 patent recite the presence of stannous ion, as of part (b) of claim 1 of the ‘002 patent. This is not recited by the instant claims. As such, the fact that the claims of the ‘002 patent include stannous ion whereas the instant claims do not include stannous ion represents an additional difference between the claims of the ‘002 patent and the instant claims.
Copending Application 16/642,240 – No Double Patenting: As a relevant copending application with common inventors with the instant application over which no double patenting rejection has been written, the examiner cites US application 16/642,240. Claim 1 of the ‘240 application is drawn to silica particles comprising particles. However, the particles of the claims of the ‘240 application are smaller than those recited by the instant claims. The particles of the claims of the ‘240 application have a maximum size of about 5 µm, whereas the instant claims are drawn to particles with a minimum size of about 8.8 µm. Also, the claims of the ‘240 application are silent regarding RDA and PCR, and there is no evidence that these values in the claims of the ‘240 application would have been within the claimed range in view of the analysis provided above.
The claims of the ‘240 application also differ from the instantly claimed invention in that the claims of the ‘240 application fail to recite the required RDA or PCR. The 
Copending Application 16/438,968 – No Double Patenting: As an additional relevant copending application with common inventors with the instant application over which no double patenting has been written, the examiner cites application 16/438,968. Even if, purely en arguendo, a case of double patenting over the claims of the ‘968 application were proper, the examiner notes MPEP 804(I)(B)(1)(b)(i), which states the following.

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

In the instant case, the effective filing date of the instant application, excluding claims to provisional applications, is 28 August 2018. In contrast, the effective filing date of the ‘968 application, excluding claims to provisional applications, is 12 June 2019. As such, the instant application has an earlier effective filing date that the ‘968 application, and any potential rejection over the ‘968 application would be withdrawn for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612